Exhibit 10.1


VioQuest Pharmaceuticals, Inc.
Summary of 2006 Management Bonus Plans


Daniel Greenleaf
President & Chief Executive Officer


Milestone
 
Bonus Amount
 
Completion of financings resulting in gross proceeds of a targeted amount
 
$
50,000
 
Listing of common stock on national exchange or Nasdaq
   
50,000
 
Initiation of 3 clinical trials in the U.S. of Company product candidates under
Company-sponsored INDs
   

30,000
 
Completion of 3 clinical trials in the U.S. of Company product candidates under
Company-sponsored INDs
   

30,000
 
Acquisition of new compound, as approved by the Board
   
30,000
 
Chiral Quest net loss less than a targeted amount and revenues in excess of a
targeted amount
   

20,000
 
Acceptance of NDA filing for review for leishmaniasis indication for VQD-001
   
15,000
 
Qualitative factors based on leadership, teamwork, peer interaction, initiative
and communication
   

25,000
 
TOTAL MAXIMUM ELIGIBLE BONUS
 
$
250,000
 



Michael Cannarsa, Ph.D.
General Manager, Chiral Quest Inc.


Milestone
 
Bonus Amount
 
2006 Chiral Quest net loss less than a targeted amount
 
$
18,000
 
2006 Chiral Quest revenue at least at a targeted amount and margin equal to or
greater than a targeted percentage
   

18,000
 
Completion of targeted number of strategic transactions
   
7,200
 
Qualitative factors based on leadership, teamwork, peer interaction, initiative
and communication
   

4,800
 
TOTAL MAXIMUM ELIGIBLE BONUS
 
$
48,000
 



Pamela Jo Harris, M.D.


Milestone
 
Bonus Amount
 
Initiation of Phase I in VQD-001
 
$
1,875
 
Completion of Phase I in VQD-001
   
4,375
 
Initiation of Phase I in VQD-002 for solid tumors
   
1,875
 
Completion of Phase I in VQD-002 for solid tumors
   
4,375
 
Initiation of Phase I in VQD-002 for hematological malignancies
   
1,875
 
Completion of Phase I in VQD-002 for hematological malignancies
   
4,375
 
NDA filing for VQD-001 for leishmaniasis indication
   
3,750
 
Qualitative factors based on leadership, teamwork, peer interaction, initiative
and communication
   

2,500
 
TOTAL MAXIMUM ELIGIBLE BONUS
 
$
25,000
 






--------------------------------------------------------------------------------


Brian Lenz
Chief Financial Officer


Milestone
 
Bonus Amount
 
Completion of financings resulting in gross proceeds of a targeted amount
 
$
13,500
 
Initiation of 3 clinical trials
   
3,825
 
Completion of non-dilutive financings resulting in proceeds of at least targeted
amounts
   

5,625
 
Listing of common stock on national exchange or Nasdaq
   
9,675
 
Chiral Quest net loss less than a targeted amount
   
7,875
 
Qualitative factors based on leadership, teamwork, peer interaction, initiative
and communication
   

4,500
 
TOTAL MAXIMUM ELIGIBLE BONUS
 
$
45,000
 



Richard Welter, Ph.D.
Vice President of Corporate Business Development


Milestone
 
Bonus Amount
 
Company’s acquisition of clinical compound, as approved by the Board (reduced by
half if compound is pre-clinical)
 

$

25,000
 
Initiation of 3 clinical trials
   
5,000
 
Completion of 3 patient enrollment trials
   
5,000
 
Acceptance of NDA filing for review for leishmaniasis indication for VQD-001
   
10,000
 
Qualitative factors based on leadership, teamwork, peer interaction, initiative
and communication
   

5,000
 
TOTAL MAXIMUM ELIGIBLE BONUS
 
$
50,000
 

 